103 F.3d 120
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.SS & LC GROUP, INCORPORATED, Plaintiff-Appellant,v.THE RYLAND GROUP, INCORPORATED;  Ryland Trading Company;Ryland Trading Russia;  AO Dubravy Properties ofRussia Joint Stock Company;  Ryland-St.Petersburg, Defendants-Appellees.
No. 96-1387.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 29, 1996.Decided Nov. 21, 1996.

ARGUED:  Christopher Bowmar Mead, LONDON & MEAD, Washington, D.C., for Appellant.
Charles Preston Scheeler, PIPER & MARBURY, Baltimore, Maryland, for Appellees.
ON BRIEF:  Mark S. London, LONDON & MEAD, Washington, D.C., for Appellant.  Glen K. Allen, PIPER & MARBURY, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL and LUTTIG, Circuit Judges, and BULLOCK, Chief United States District Judge for the Middle District of North Carolina, sitting by designation.
PER CURIAM:


1
SS & LC Group, Inc., appeals an order of the district court dismissing, under Fed.R.Civ.P. 12(b)(6), its action against The Ryland Group, Inc., and several of Ryland's subsidiaries.  SS & LC's suit alleged breach of contract and various equitable claims arising from a proposed, but never consummated, purchase by SS & LC of Ryland's interests in a town house development in St. Petersburg, Russia.  We have considered the briefs and heard the arguments of the parties, and we affirm the judgment of the district court for the reasons stated by that court in its memorandum opinion.  SS & LC Group, Inc. v. The Ryland Group, Inc., No. 95-2168-HAR (D.Md. Feb. 23, 1996).

AFFIRMED